Title: James Madison to Thomas Jefferson, 23 October 1819
From: Madison, James
To: Jefferson, Thomas


					
						Dear Sir
						
							Montpr
							Ocr 23. 1819
						
					
					Your favor of the 18th which authenticates your convalescence was most welcome, & I thank you much for your kindness in relieving me from the anxieties which preceded it. Fortunately the first account we had of your illness was accompanied with some encouragement to hope that the crisis had been passed favorably; & this hope was fostered by the information of Col: P. Barbour on his return from the Court at Charlottesville. But our apprehensions were not entirely removed till the receipt of your letter, & that of Miss Ellen to Mrs M. Whilst I indulge the pleasure these have afforded, I must entreat that your health may be more a primary object, than you have  hitherto allowed it to be. Your Constitution has been well tested, and you owe it to many considerations, to bestow on it the care which its remaining strength justly merits
					The Sea-Kale seed from Gen: Cocke came safe to hand; for which I thank you both. Accept my thanks also for the French pamphlets.
					
						I wish you most fervently a speedy re-establishment of your health, and every other blessing.
						
							James Madison
						
					
				